ACCEPTED
                                                                                             03-15-00227-CR
                                                                                                     6378141
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                         8/6/2015 8:37:45 AM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                 No. 03-15-00227-CR

PEDRO P. MORALES,                        )         COURT OF APPEALS, THIRD
                                                                        FILED IN
    Appellant                            )                       3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                                         )
                                                                 8/6/2015 8:37:45 AM
vs.                                      )         SUPREME   JUDICIAL DISTRICT
                                                                   JEFFREY D. KYLE
                                         )                               Clerk
STATE OF TEXAS,                          )
    Appellee                             )         AUSTIN, TEXAS

                      APPELLANT'S SECOND MOTION FOR
                      EXTENSION OF TIME TO FILE BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Appellant, by and through his attorney of record, and

respectfully files this his Second Motion for Extension of Time to File Brief and

requests this extension of time to file his appellate brief in this cause herein, and for ·

cause would show the Court the following:

                                             I.

      The Appellant, PEDRO P. MORALES, was found guilty by a jury in Cause

number C-14-1091-SA, in the 340th District Court ofTom Green County, Texas, and

the jury imposed a sentence on March 24, 2015 of five ( 5) years confinement in the

Texas Department of Criminal Justice - Institutional Division.

                                             II.

      The Statement of Facts has been filed with the Court.
                                          III.

      The deadline for filing the Appellant' s brief is August 10, 2015.             The

undersigned attorney would show the Court that he has insufficient time within which

to file the briefby the deadline of August 10,2015. Of the thirty (30) working days

between June 25, 2015 and August 10, 2015, the undersigned attorney is in hearings,

trials, and mediations on twenty-two (22) of those days.

                                         IV.

      The undersigned counsel would respectfully request that the Court grant an

extension of an additional twenty-one (21) days' time to file the appellate brief.

      WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays

the Court grant this motion for extension of time to file the appellate brief.

                                        Respectfully submitted,

                                          Is/ Kirk Hawkins
                                        KIRK HAWKINS
                                        P.O. BOX 3645
                                        SAN ANGELO, TEXAS 76902
                                        325/658-5585
                                        STATE BAR NO. 09250400
                                        E-Mail: kirkhawkinslaw@gmail.com
                        CERTIFICATE OF CONFERENCE

       I hereby certify that I communicated with Mr. Jason Ferguson, Assistant
District Attorney, via email on August 5, 2015, who has no objection to this Motion for
Extension of Time to File Brief.

                                         Is/ Kirk Hawkins
                                        Kirk Hawkins



                           CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has this the
5th day of August, 2015, been delivered to Mr. Jason Ferguson, Assistant District
Attorney, 124 West Beauregard, San Angelo, Texas 76903.

                                           Is/ Kirk Hawkins
                                        Kirk Hawkins